Citation Nr: 1333716	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposis L4-5 and degenerative disc disease L5-S1 prior to May 19, 2011 and 40 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for left knee post-traumatic arthritis prior to May 19, 2011 and 20 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for hallux valgus, left foot, status post surgery.

4.  Entitlement to a compensable rating for hallux valgus, right foot, status post surgery.

5.  Entitlement to a compensable rating for sinusitis prior to May 19, 2011 and a rating in excess of 10 percent from that date.

6.  Entitlement to a compensable rating for tinea pedis and tinea corporis prior to May 19, 2011 and a rating in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the RO increased the Veteran's ratings for his low back, left knee, sinusitis, and tinea pedis disabilities, effective from May 19, 2011 (the date that the Veteran underwent VA examinations that reflected increased severity of the disabilities).  Since those increases do not date back to the receipt of the original claim, there are two distinct time periods to be considered for each disability.

The Veteran presented testimony at an RO hearing in May 2011, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  Prior to May 19, 2011, the Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of his entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months, nor did he have mild incomplete paralysis of either lower extremity.

2.  From May 19, 2011, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months, or mild incomplete paralysis of either lower extremity.  

3.  Prior to May 19, 2011, left knee extension was not limited to 10 degrees; flexion was not limited to 45 degrees; and there was no recurrent subluxation or lateral instability. 

4.  From May 19, 2011, left knee extension is not limited to 20 degrees,; flexion is not limited to 45 degrees; and there is no recurrent subluxation or lateral instability.

5.  The Veteran's left great toe disability cannot reasonably be characterized as a moderately severe foot injury, but he has a painful surgical scar.  

6.  The Veteran's right hallux valgus operation did not include resection of the metatarsal head, and does not more nearly approximate severe symptomatology equivalent to amputation of the great toe.  His surgical scar is not painful.

7.  Prior to May 19, 2011, the Veteran did not have 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 to 6 six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

8.  From May 19, 2011, the Veteran has not had 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting for 4 to 6 weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.

9.  Prior to May 19, 2011, tinea pedis affected less than five percent of the Veteran's entire body and zero percent of exposed areas, and systemic therapy was not required.

10.  From May 19, 2011, the rating criteria used to evaluate the Veteran's service-connected tinea pedis and tinea corporis reasonably describe his disability levels and symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for herniated nucleus pulposis L4-5 and degenerative disc disease L5-S1 prior to May 19, 2011 or in excess of 40 percent from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242-5243 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left knee post-traumatic arthritis prior to May 19, 2011, or in excess of 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2013).

3.  The criteria for an disability rating in excess of 10 percent for left foot hallux valgus, status post surgery, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5280, 5284 (2013).

4.  However, the criteria for a separate 10 percent rating for the Veteran's left foot hallux valgus painful surgical scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2013).

5.  The criteria for a compensable rating for right foot hallux valgus, status post surgery, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5280, 5284 (2013).

6.  The criteria for a compensable disability rating for sinusitis prior to May 19, 2011 or in excess of 10 percent from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6513 (2013).

7.  The criteria for a compensable rating for tinea pedis prior to May 19, 2011, or for assignment of an extraschedular rating for tinea pedis from that date, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claims discussed herein, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided the Veteran with adequate notice by letter dated in April 2006. 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in July 2006, May 2011, and August 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations were adequate as they contain sufficient information to apply the rating criteria.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  VA has considered all evidence of record, including the electronic record.  

Pertinent criteria

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013), a 10 percent rating is warranted for a painful scar.  

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59 (2013).

The Veteran contends that each disability warrants a higher rating.

Lumbosacral spine 

The Veteran appeals the RO's assignment of the 20 percent rating assigned for his service-connected low back condition prior to May 19, 2011, and the 40 percent rating assigned from that date.  The RO has rated it under Diagnostic Code 5242-5243.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

To obtain a 40 percent rating for lumbosacral strain under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine prior to May 19, 2011, the evidence would have to show forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

Low Back Rating prior to May 19, 2011

Historically, the record shows that the Veteran was involved in several motor vehicle accidents in service, and he was diagnosed with herniated nucleus pulposus and degenerative disc disease L5-S1 while in service.  

The Board has reviewed the pertinent evidence of record, including the 2006 VA examination report, VA treatment records, and medical records from Maxwell Air Force base covering this period.

On VA examination in July 2006, the Veteran had forward flexion of his lumbar spine beyond 70 degrees, backward extension was to about 15 degrees, and lateral flexion and rotation were to about 20 degrees, bilaterally.  There was no palpable muscle spasm.  In May 2007 a lumbar steroid injection was planned due to the Veteran's report of increased pain over the last 6 months.  It was noted that he was still working.  Based on the evidence, the Board concludes that the Veteran does not have forward flexion of his thoracolumbar spine limited to 30 degrees or less prior to May 19, 2011, and so a rating in excess of 20 percent under the General Rating Formula cannot be assigned.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The 2006 VA examiner noted that the Veteran was employed as an administrative office worker, although he reported that he could not sit for prolonged periods due to his back and he reported missing about 20 days of work in the last year due to his back and his foot surgery.  The Board notes that the Veteran received a temporary total rating for the period from April 10 to May 31, 2006, due to his left foot surgery.  Thus, while the Veteran's duties may have been affected to some degree by his low back disability, he was compensated at the 100 percent level for more than 20 work days due to his left foot surgery.  To the extent that his low back problems have caused reported problems with playing basketball and mowing his lawn, the 2006 VA examiner found that the functional loss due to pain was moderate to moderately severe even with consideration of limitation due to pain, fatigue, weakness due to repetitive motions, and flare-ups.  The 20 percent rating takes into account this moderate to moderately severe functional loss.  In any event, the Board finds it significant that the records throughout the appellate process overall indicate no evidence of muscle spasm and pain not associated with forward flexion until 70 degrees.  As noted, the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his 20 percent rating.

The Board has considered the Veteran's lay statements as well as the other lay statements of record that describe his back pain and discomfort.  These statements are competent and credible, however, the Board finds that objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for lumbar strain during this period.  The Board specifically finds the range of motion measurements taken by trained professionals to be most probative evidence in this regard.

As far as a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is concerned prior to May 19, 2011, the preponderance of the evidence indicates that the Veteran did not have intervertebral disc syndrome with incapacitating episodes necessitating at least 4 weeks per year of physician prescribed bedrest and so he cannot be assigned a 40 percent rating under that formula.  The examiner in July 2006 noted that the Veteran denied any significant radiculopathy symptoms.  During the May 2011 hearing, the Veteran reported that he had been prescribed bedrest for back flares 2 to 3 times in the last year.  During his May 2011 VA examination he noted dates of incapacitating episodes (lasting 3 days each) in April 2011, and November and December 2010.  However, there is no indication in the medical records that he has had physician-prescribed bedrest for his low back disability, as required by the regulation.  Medical records from Maxwell Air Force Base show that he sought treatment for back pain in March 2011 and was prescribed medication, but no mention was made of bed rest, and the disposition clearly noted that he was released without limitation.  

The Board has considered the Veteran's lay statements and testimony that he had been prescribed bedrest for back flares 2 to 3 times in 2010-2011.  However, the Board finds these statements are lacking in credibility and unpersuasive in light of the other evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the responsibility of the Board to assess the credibility and weight to be given the evidence.) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Although the appellant is competent to report that he was prescribed bedrest, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), his assertion conflicts with the medical evidence of record during this period.  The medical evidence of record for this period consistently shows that although the appellant had pain in his back, his treatment included medication, not bedrest.  Such statements made for VA disability compensation purposes are of lesser probative value than medical records.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds the Veteran's statements regarding incapacitating episodes to be less than credible.  

Consideration has been given to assigning separate ratings for neurologic abnormalities, such as neuropathy of either lower extremity under 38 C.F.R. § 4.124a (2013).  During the May 2011 hearing, the Veteran reported that he had pain radiating down his right leg.  However, on March 2011 treatment record, physical examination revealed negative straight leg raising and reverse straight leg raising, and "NO radiation of pain to the lower extremities, no numbness or tingling sensation" was specifically noted in the medical record (emphasis in original).  Gait and stance were also noted to be normal.  Further, on examination in July 2006, the Veteran's muscle strength in his lower extremities was normal and symmetrical, and deep tendon reflexes were 1-2+ bilaterally and symmetrical in plantar flexors.  No neurological impairment was documented in the Veteran's lower extremities.  

Moreover, the Veteran's testimony in May 2011 is directly contradicted by statements he made to treating professionals in March 2011 and elsewhere in the medical record.  Therefore, the Board finds that the Veteran's testimony with regard to radiation symptoms are not credible, and do not constitute probative evidence in support of his claim.  Accordingly, the Board concludes that the preponderance of the evidence is against a finding of mild or more incomplete paralysis of either lower extremity which would warrant a separate, compensable rating under 38 C.F.R. § 4.124a.

Low Back Rating since to May 19, 2011

From May 19, 2011, for the Veteran to warrant a 50 percent rating for the disability at issue under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  On VA examination on May 19, 2011, the Veteran had no ankylosis of his thoracolumbar spine.  There was no thoracolumbar spine sacrospinalis atrophy or weakness.  Instead, he had thoracolumbar spine flexion to 25 degrees, extension to 0 degrees, and left and right lateral flexion and rotation to 15 degrees.  Based on this evidence, the Board concludes that the Veteran does not have or nearly approximate unfavorable ankylosis of his entire thoracolumbar spine.  Clearly, instead, he retains a quite significant range of motion, and no ankylosis is present.  The Board concludes that the criteria for a 50 percent rating under the General Formula are not met or nearly approximated.  

As far as a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or separate ratings for neurological abnormalities from May 19, 2011 is concerned, the preponderance of the evidence is against a finding that the Veteran has intervertebral disc syndrome with incapacitating episodes necessitating 6 weeks per year of physician prescribed bedrest.  A 60 percent rating is therefore not warranted under that Diagnostic Code.  There is no indication in the voluminous medical records that there has been intervertebral disc syndrome with incapacitating episodes necessitating 6 weeks per year of physician prescribed bedrest since May 19, 2011.  

Last, from May 19, 2011, the Veteran cannot be assigned separate ratings for neurological abnormalities such as neuropathy of either extremity under 38 C.F.R. § 4.124a, as on examination in May 2011, the Veteran had 5/5 muscle strength in the lower extremities which were tested, and no muscular atrophy.  The evidence does not show that he has mild or more incomplete paralysis in either lower extremity.  While the Veteran's representative argued in a June 2013 statement that another VA examination was warranted to address the significance of urinary frequency or nocturia noted in the May 2011 VA examination report, the Board finds that such additional development is not warranted.  The May 2011 examiner recorded the frequency of the Veteran's daytime and nighttime voiding, as identified in the examination as "urinary frequency" and "nocturia."  The examiner's conclusions at the end of the report, however, did not identify any neurological abnormality, including bladder impairment, as a result of the service-connected low back disability.  This conclusion is further reinforced by the findings of an April 2011 medical record which noted that the Veteran's genitourinary system had been reviewed and all findings were negative, including with respect to, specifically, nocturia and frequency.

In light of the above, a schedular rating in excess of 20 percent for the Veteran's service-connected low back condition prior to May 19, 2011 or in excess of 40 percent from that date is not warranted.  

Left knee prior to May 19, 2011

STRs show the Veteran hurt his left knee playing basketball.  X-rays were negative for ligamentous tear, and was given a diagnosis of medial collateral strain.  He underwent knee surgery (arthrotomy) in 1975.  

The Veteran appeals the RO's assignment of a 10 percent rating for his service-connected left knee post-traumatic arthritis prior to May 19, 2011, and a 20 percent rating for it from that date.  The RO has rated it under Diagnostic Code 5010-5261.  Diagnostic Code 5010 is for traumatic arthritis, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

On VA examination in July 2006, the Veteran reported a history of left knee surgery in 1975.  A prior VA examination in 1991 found post-traumatic degenerative arthritis of the left knee.  The Veteran complained of some swelling and stiffness in the left knee periodically, along with pain, aggravated by cold and rainy weather and by excess walking, which would result in a pain level of 8.  On examination, there was a well-healed medial incisional scar over the left knee.  There was no tenderness noted over the scar, and no swelling or effusion of the left knee.  There was mild tenderness around the left patella.  The left knee flexed completely to 140 degrees and extended to 0 degrees, with slight crepitus with range of motion.  There was no left knee instability found.  X-rays revealed post-traumatic degenerative joint disease of the left knee.  The examiner felt that flare-ups resulted in mild to moderate functional loss and that otherwise, function loss due to pain was mild.  

Based on a review of the evidence, the Board finds that the criteria for a rating greater than 10 percent for the left knee are not met or nearly approximated prior to May 19, 2011.  The Veteran had full flexion and extension on VA examination in July 2006; therefore compensable ratings under Diagnostic Code 5261 and/or 5260 are not warranted for that period.  Treatment records from Maxwell Air Force Base over this period consistently note normal movement of all extremities.

The Veteran reported that he has periodic swelling and stiffness in the knee along with pain which is aggravated by cold or rainy weather or excess walking.  The 2006 examiner concluded that, even with consideration of additional joint function limited by pain, fatigue, and weakness due to repetitive use, "functional loss due to pain is mild to moderate."  The Board observes that the 10 percent rating for arthritis and limitation of motion under Diagnostic Code 5010-5261 during this period contemplates the effects of any complaints of pain, fatigue, swelling, and weakness.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating for the initial ratings already assigned.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges the Veteran's assertions that his knee is painful and that he should receive a higher rating for the left knee.  As a layperson the Veteran is only competent to report observable symptoms, not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405 (1998).  The Veteran's symptomatology and treatment for his left knee do not meet the criteria set forth in the applicable regulations that would permit a higher rating.  Despite the Veteran's statements as to the symptoms of his knee disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a higher rating prior to May 19, 2011.

The Board has also considered whether there is any other applicable diagnostic code which would provide a compensable rating for the left knee, but finds, as discussed below, that there is not.  

DC 5256 is not for application because the evidence of record fails to establish ankylosis.

DC 5257 is not for application because the evidence is against finding of recurrent subluxation or lateral instability.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  There was no instability of the left knee on examination in July 2006 to permit a separate 10 percent rating under Diagnostic Code 5257.

DC 5258 is not for application because the evidence is against a finding of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The objective clinical evidence does not reflect dislocated semilunar cartilage and effusion into the joint.  

DC 5259 is not for application because the Veteran has not had removal of his semilunar cartilage.

DC 5262 is not for application because the evidence is against a finding of malunion of the tibia and fibula with knee or ankle disability, or nonunion with loose motion requiring a brace.

DC 5263 is not for application because there is no showing of genu recurvatum.

Left knee since May 19, 2011

As for the period from May 19, 2011, on VA examination on that date, the Veteran reported that he used a knee brace and that his left knee gives way but is not unstable.  He reported pain, stiffness, and weakness; denied dislocation or subluxation; and reported 1-3 locking episodes a month.  He denied effusions but reported swelling.  Flare-ups would be moderate every 2-3 weeks and would last 1-2 days.  He reported that he was able to walk 1/4 mile and could stand for 15-30 minutes.  On examination, there was no evidence of abnormal weight-bearing or loss of a bone or part of a bone.  His left knee had effusion, pain at rest, abnormal motion, and guarding of movement, but no instability.  Left knee flexion was to 65 degrees, and extension was to 15 degrees.  There was no additional limitation after 3 repetitions of range of motion.  X-rays revealed degenerative changes. 

Based on the evidence, for the period from May 19, 2011, the Veteran's left knee extension warrants no more than a 20 percent rating as his extension was limited to 15 degrees on examination on that date, and a 30 percent rating under Diagnostic Code 5261 would require that it be limited to 20 degrees.  His left knee flexion does not warrant a compensable rating under Diagnostic Code 5260, as flexion was limited to 65 degrees and a compensable rating would require that it be limited to 45 degrees.  

The criteria for any higher rating under any of the codes discussed are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The Veteran reported that he has pain, stiffness, weakness, and giving way in the knee.  The examination on May 19, 2011, showed no additional limitations after 3 repetitions of range of motion.  The Board observes that the 20 percent rating for limitation of motion contemplates the effects of any complaints of pain, stiffness weakness, and giving way.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating for the initial ratings already assigned.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges the Veteran's assertions that his knee is painful and that he should receive a higher rating for the left knee.  As a layperson the Veteran is only competent to report observable symptoms, not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405 (1998).  The Veteran's symptomatology and treatment for his left knee do not meet the criteria set forth in the applicable regulations that would permit a higher rating.  Despite the Veteran's statements as to the symptoms of his knee disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a higher rating since May 19, 2011.

Regarding the Veteran's left knee surgical scar, there is no basis for a compensable rating for it under Diagnostic Code 7804 during any part of the rating period.  It was not tender on VA examination in July 2006, and it is not elsewhere indicated to be painful.  

The Board has also considered whether there is any other applicable diagnostic code which would provide a compensable rating for the right and/or left knee, but finds, as discussed below, that there is not.  

DC 5256 is not for application because the evidence of record fails to establish ankylosis.

DC 5257 is not for application because the evidence is against finding of recurrent subluxation or lateral instability.  The Veteran had no left knee instability on examination on May 19, 2011 and denied instability at that time, and so the criteria for a separate 10 percent rating based on slight recurrent dislocation or lateral instability, under Diagnostic Code 5257, are not met or nearly approximated. Joint instability can be objectively diagnosed upon clinical examination.  

DC 5258 is not for application because the evidence is against a finding of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  While the Veteran has stated that he has had episodes of giving way, the objective clinical evidence does not reflect dislocated semilunar cartilage and effusion into the joint.  

DC 5259 is not for application because the Veteran has not had removal of his semilunar cartilage.

DC 5262 is not for application because the evidence is against a finding of malunion of the tibia and fibula with knee or ankle disability, or nonunion with loose motion requiring a brace.

DC 5263 is not for application because there is no showing of genu recurvatum.

In summary, no more than a 10 percent rating is warranted for the left knee post-traumatic arthritis prior to May 19, 2011 and no more than a 20 percent rating is warranted for it from that date.  

Bilateral hallux valgus, status post surgery

The Veteran appeals the RO's assignment of a 10 percent rating for left foot hallux valgus, status post surgery, and a noncompensable rating for right foot hallux valgus, status post surgery.  The RO has rated these disabilities under Diagnostic Code 5280.  Under this Code, a maximum 10 percent rating is warranted for severe unilateral hallux valgus if equivalent to amputation of the great toe, or if the hallux valgus has been operated on with resection of the metatarsal head.  Pursuant to 38 C.F.R. § 4.31 (2013), a noncompensable rating is assigned if the criteria for a 10 percent rating are not met. 

Under Diagnostic Code 5284, other foot injuries warrant a 10 percent rating when they are moderate; a 20 percent rating when they are moderately severe; and a 30 percent rating when they are severe.

An April 2006 VA operation report shows that a medial hypertrophic prominence of the 1st metatarsal head of the left hallux was resected.  The Veteran's was awarded a 100 percent convalescence rating through May 2006 following this surgery.  

On VA examination in July 2006, the Veteran reported having a bunionectomy of the right foot in February 1996, and that off and on, his right big toe ached.  He reported that he had screws in his right big toe and that it hurt to walk sometimes.  Otherwise, he denied a history of swelling or any other symptoms in the right foot.  On examination, he was noted to walk with an antalgic gait favoring the left foot due to surgery on it for a hallux valgus deformity in April 2006.  His left foot revealed a recent bunionectomy of the left great toe.  There was mild puffiness over the dorsum of the left foot and also of the great toe.  The scar was well healed but tender, as was the left great toe, which he was unable to flex.  The right great toe had a well healed scar from the previous bunionectomy.  The scar was nontender.  There was not much tenderness noted over the right great toe, and no other deformities were noted.  The Veteran was able to wiggle the toes of his right foot.  X-rays revealed surgical changes of the right first metatarsal with a pin in place.  X-ray of the left foot revealed status post left bunionectomy.  Functional loss on the right due to pain was minimal.  On the left, it was mild.  During flare-ups, functional loss was estimated as mild on the right and mild to moderate on the left.  

On VA examination in May 2011, the Veteran reported flare-ups of foot joint disease 1-3 times a month, for 1-2 weeks.  He was able to stand for 15-30 minutes and to walk about 1/4 mile.  On left foot examination, there was no evidence of abnormal weight-bearing.  The Veteran had angulation and 5 degrees of dorsiflexion at the left 1st metatarsophalangeal joint and stiffness of the joint.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The impression was moderate degenerative joint disease of the 1st metatarsophalangeal joint.  X-rays from April 2009 revealed moderate hallux rigidus with small exostoses of the medial first metatarsal heads.  The right foot was status post healed osteotomy with a pin fixation of the right 1st metatarsal neck.  

On VA examination in August 2011, the Veteran's right 1st toe surgical scar was well healed.  There was no evidence of tenderness, painful motion, swelling, instability, weakness, or abnormal weight bearing.  The right hallux was angulated 5 degrees and dorsiflexed from 0 to 30 degrees without pain or stiffness.  

Hallux valgus, left foot

The Veteran is already receiving the maximum schedular rating for left foot hallux valgus under Diagnostic Code 5280.  However, the Board will consider Diagnostic Code 5284 for the left hallux valgus disability.  Under that code, a 20 percent rating is warranted for a moderately severe foot injury.  On VA examination in May 2011, the examiner opined that even during flare-ups, the functional loss was estimated as mild to moderate on the left.  This and the Veteran's overall foot symptomatology do not approximate a moderately severe left foot injury, in the Board's opinion.  

The Veteran's left great toe surgical scar was described as tender on VA examination in July 2006, and as painful on VA evaluation in September 2009, and is not described elsewhere as nontender or not painful.  Accordingly, it warrants a separate, compensable rating under Diagnostic Code 7804.  

Hallux valgus, right foot

The medical evidence shows that the 1996 right hallux valgus operation did not include resection of the metatarsal head, and the right hallux valgus does not more nearly approximate severe symptomatology equivalent to amputation of the great toe.  

The preponderance of the evidence does not support a finding that the Veteran's right hallux valgus is severe.  The 2006 VA examiner noted "[t]here is not much tenderness noted over the right great toe at the present time."  The examiner described functional loss due to pain as "minimal" and joint function additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare ups estimated as "mild."  The August 2011 examiner only noted complaints of pain while standing and walking.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing on the right foot.  Right hallux dorsiflexion was from 0-30 degrees without pain, and there was no stiffness.

The Veteran's service-connected hallux valgus does not contemplate pes planus, weak foot, claw foot, metarsalgia, hallux rigidus, or any of the other specific foot conditions listed in 38 C.F.R. § 4.71a.  The diagnosis codes pertaining to these conditions are thus not for application.  The Board notes that the April 2009 X-rays reported in the May 2011 VA examination showed a moderate right hallux rigidus.  Diagnostic Code 5281 directs that hallux rigidus, which is unilateral and severe, should be rated as severe hallux valgus.  38 C.F.R. § 4.71a , Diagnostic Code 5281 (2012).  However, the Board finds that a separate rating is not warranted for the Veteran's hallux rigidus of the right side because such disability has been characterized as moderate, and not as severe.

The Board has considered Diagnostic Code 5284.  Under that code, a 10 percent rating is warranted for a moderate foot injury.  For the right foot, on VA examination in August 2011, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing on the right foot.  The only objective evidence of tenderness was between the 4th and 5th toe areas, which are not of concern here.  There was angulation to 5 degrees and dorsiflexion of the 1st metatarsophalangeal joint and stiffness of the right hallux.  Right hallux dorsiflexion was from 0-30 degrees without pain, and there was no stiffness.  The evidence, in the Board's judgment, does not approximate a moderate right foot injury.  

The Veteran's right great toe surgical scar was described as nontender on VA examination in July 2006, and is not described elsewhere as painful.  Accordingly, the Board finds no basis to award it a compensable rating under Diagnostic Code 7804.  


Sinusitis

The Veteran appeals the RO's denial of a compensable rating for sinusitis prior to May 19, 2011 and a rating higher than 10 percent for sinusitis from that date.  It is rated under Diagnostic Code 6511, for ethmoid sinusitis, which is rated under the General Rating Formula for Sinusitis.  Under the formula, following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting for four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  When it is detected by X-ray only, a noncompensable rating is warranted.  

On VA examination in July 2006, the Veteran reported having chronic sinus problems with sinusitis, for which he was currently prescribed Flonase and also used over the counter Claritin.  He reported periodic sinus infections and also a history of bronchitis, mostly in the fall.  He had seen an ear, nose, and throat physician several years ago but not recently.  His sinus symptoms were mostly described as sneezing, congestion, trouble breathing through the nose, and headaches.  On examination, there was no tenderness over the Veteran's maxillary sinuses, and his nose, mouth, and throat looked clear.  The diagnosis was intermittent bouts of sinusitis.

The Veteran was seen in June 2008 for complaints of headache, with a history of nasal discharge and nasal passage blockage, sneezing, and a sore throat.  

On VA examination on May 19, 2011, the examiner indicated that there was a history of incapacitating episodes, with 2 per year requiring 4-6 weeks of antibiotic treatment.  There was a history of non-incapacitating episodes as well, with symptoms of headache, fever, purulent discharge, and sinus pain.  These occurred 1 or 2 days per year and lasted for 1 or 2 days.  Currently, the Veteran had no sinusitis symptoms.  

Based on the evidence, the Board finds that prior to May 19, 2011, 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or 3-6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting was not shown.  No incapacitating episodes were reported at the time of the examination in July 2006, and that examination made no mention of purulent discharge or crusting.  Furthermore, 3-6 non-incapacitating episodes per year of sinusitis as required were not reported.  Moreover, the Veteran did not testify that any of these criteria were met during his May 2011 hearing.  Accordingly, prior to May 19, 2011, a compensable rating for the Veteran's sinusitis under Diagnostic Code 6513 is not warranted.

From May 19, 2011, 3 or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting are not shown.  On VA examination on that date, the Veteran indicated that he had 2 episodes per year requiring 4-6 weeks of antibiotic treatment, and that there were only 1 or 2 days per year of non-incapacitating episodes.  During the hearing just before that examination, the Veteran did not testify that any of these criteria were met.  Accordingly, from May 19, 2011, a rating higher than 10 percent under Diagnostic Code 6513 is not warranted.

Tinea pedis

The Veteran's tinea pedis was rated as noncompensable prior to May 19, 2011.  In October 2012, during the course of the appeal, the rating was increased to 60 percent from the date of an examination on May 19, 2011.  

The applicable rating criteria for dermatophytosis (including tinea pedis) reveals that it is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  In this case, the Veteran's skin condition does not involve his head, face, or neck; rather, it involves his feet and toes.  Additionally, his predominant disability is not scars.  Accordingly, his disability is appropriately evaluated under the criteria for dermatitis (Diagnostic Code 7806).

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (Oct. 23, 2008).  Pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  However, even if it had, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in March 2006.

Under Diagnostic Code 7806, a noncompensable rating is assigned where less than 5 percent of the entire body is involved or less that 5 percent of an exposed area is affected, and; no more than topical therapy is required during a 12 month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Prior to May 19, 2011, a compensable rating for tinea pedis is not warranted.  The evidence does not show that during this period at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during a 12-month period. 

During his 2006 VA examination, the Veteran reported that he had been treated in the past for a fungal infection of the feet, but he was not seeing a dermatologist or using any medications at the present time.  He denied any significant worsening of the skin problem.  The diagnosis was mild onychomycosis and mild tinea versicolor.  

Treatment records dated from 2005 to 2011 reveal occasional treatment for tinea pedis with recurrent episodes of macerated areas in the web space of the fourth toes that were treated with topical creams and antibiotics (when the areas became infected).  A January 2009 record noted that the Veteran reported his tinea pedis had "significantly improved" and that he had no pain but a mild itch.  At the time of the May 2011 VA examination, the Veteran reported a history of intermittent tinea pedis symptoms of itching, burning, and pain.

The preponderance of the evidence shows that during this period less than 5 percent of the entire body or of exposed areas were affected by the tinea pedis.  Further, at no time did the Veteran's tinea pedis require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs. 

Since May 19, 2011, the Veteran has been in receipt of the maximum schedular rating for tinea pedis under Diagnostic Code 5280, based upon a finding that the Veteran had near-constant systemic therapy in the last 12 months.  The May 2011 VA examination report noted that the Veteran was treated with a topical corticosteroid.

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  His back symptomatology, including his pain and limitation of motion; his left knee symptomatology, including pain and limitation of motion; his bilateral hallux valgus, including pain; his sinusitis symptomatology, including sneezing, congestion, and headaches; and his tinea pedis symptomatology, including tenderness, burning, and itching between the toes are addressed in the appropriate Diagnostic Codes.  The Board has closely considered the symptomatology for his left hallux valgus and his tinea pedis as the Veteran is currently in receipt of the maximum schedular rating for those disabilities.  However, in all cases, the Board finds the schedular criteria to be adequate.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability pictures are contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  While the Veteran has testified in May 2011 that he misses work due to his disabilities, and that they interfere with his work, this is contemplated by the ratings assigned.  Further, he was compensated at the 100 percent level for a period of time when he had surgery for his service-connected left hallux valgus and missed work.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence of record, including the May 2011 VA examination, has consistently shown that the Veteran has been employed full-time during the entire appeal period, the matter of TDIU is not raised by the record. 



ORDER

A rating in excess of 20 percent for herniated nucleus pulposis L4-5 and degenerative disc disease L5-S1 prior to May 19, 2011, and in excess of 40 percent from that date is not warranted.

A rating in excess of 10 percent for left knee post-traumatic arthritis prior to May 19, 2011, and in excess of 20 percent from that date is not warranted.

A rating in excess of 10 percent for left foot hallux valgus is not warranted.

A separate 10 percent rating is warranted for the Veteran's left hallux valgus surgical scar, subject to the controlling regulations applicable to the payment of monetary benefits.  

A compensable rating for right foot hallux valgus is not warranted.

A compensable rating for sinusitis prior to May 19, 2011, and in excess of 10 percent from that date is not warranted.

A compensable rating for tinea pedis prior to May 19, 2011, and in excess of 60 percent from that date is not warranted.




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


